Title: From Thomas Jefferson to William Blount, 26 March 1791
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Mar. 26. 1791.

Having in charge to lay before Congress a general statement of all the lands subject to their disposal, it becomes necessary for me, so far as respects the proceedings of North-Carolina, to draw on a map the line which forms the Eastern boundary of the cession of that state to Congress, and then to specify all the private claims within the cession which form exceptions to the general right of Congress to grant the lands ceded. Three classes of these exceptions have been stated to me. 1. The returns from Armstrong’s office. 2. The claims of the officers of the N. Carolina line to the lands reserved for them on the Cumberland. 3. a grant of 25,000 acres to Genl. Greene. Your knowlege of this dividing line, and of the three classes of exceptions before stated, and perhaps of other exceptions quite unknown to me, together with a conviction that you will readily lend your aid towards furnishing any information which may prevent the citizens of your territory or of N. Carolina from being involved in litigations by having their lands sold over their heads, which would not be done if their claims can be known, induce me to ask the favor of you to procure me the most exact  information possible of these several matters. As I mean to set about the work immediately, it will be a particular obligation to me if the measures which you shall be so good as to take for assisting me, can be immediately executed, and the result communicated without delay. I have the honor to be with great esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

